           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 PIPER FORD,                               )
                                           )
        Plaintiff,                         )
                                           )
 -vs-                                      )      Case No. CIV-18-1012-F
                                           )
 AMERICAN TRUCK TRAINING,                  )
 INC.,                                     )
                                           )
        Defendant.                         )

                                       ORDER

        On November 20, 2019, the court entered an order (doc. no. 20) directing
plaintiff, Piper Ford, to secure an entry of appearance by new counsel or enter an
appearance pro se on or before December 19, 2019. The court advised that failure
to comply may result in an order from the court as is just, which may include a
dismissal of plaintiff’s action against defendant, American Truck Training, Inc.,
without prejudice.
        The record reflects that plaintiff has not complied with the court’s order. It
appears plaintiff has no intention of prosecuting his action. Therefore, the court
concludes that plaintiff’s action against defendant, American Truck Training, Inc.,
should be dismissed without prejudice pursuant to Rule 41(b), Fed. R. Civ. P. See,
Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (district court may dismiss
an action sua sponte for a plaintiff’s failure to prosecute or comply with the rules of
civil procedure or court’s orders).
        Accordingly, plaintiff, Piper Ford’s action against defendant, American Truck
Training, Inc., is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b),
Fed. R. Civ. P. Judgment shall issue forthwith.
        IT IS SO ORDERED this 20th day of December, 2019.




18-1012p007.docx




                                          2
